Order,Supreme Court, New York County (John E.H. Stackhouse, J.), entered May 11, 2004, which granted nonparty respondent’s motion to quash subpoenas served upon him by plaintiff, unanimously affirmed, with costs.
The record demonstrates that the information sought is irrelevant and that plaintiff is engaged in a fishing expedition (see Matter of Roberts [Sheltering Arms Childrens Serv.], 138 AD2d 238, 240 [1988], appeal dismissed 72 NY2d 1042 [1988]). Concur—Buckley, P.J., Mazzarelli, Saxe, Friedman and Catterson, JJ.